Appellant was charged by indictment with violating the prohibition law by having whisky in his possession. The evidence disclosed that the officers searched this appellant's home on the morning in question and while the accused was present in his home. The search resulted in the finding of four gallons of whisky under a bed of the defendant in one of the rooms of his house. The accused offered no testimony, except his own, and, while testifying in his own behalf, he stated that one Lee Ramey brought the whisky to his house for Gus Moore. Neither Ramey nor Moore was examined. Appellant denied ownership of the whisky and testified he did not know it was in his home until the officers found it. These and other facts in evidence presented a jury question. No error appears.
Affirmed.